Name: COMMISSION REGULATION (EC) No 3190/93 of 19 November 1993 fixing the uniform reduction coefficient for determining the quantities of bananas to be allocated to each operator in categories A and B in the context of the tariff quota 1994
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  economic analysis;  international trade
 Date Published: nan

 No L 285/28 Official Journal of the European Communities 20 . 11 . 93 COMMISSION REGULATION (EC) No 3190/93 of 19 November 1993 fixing the uniform reduction coefficient for determining the quantities of bananas to be allocated to each operator in categories A and B in the context of the tariff quota 1994 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), and in particular Article 20 thereof, Whereas Council Regulation (EEC) No 1442/93 (2), as last amended by Regulation (EEC) No 3026/93 (3), lays down detailed rules for the application of the arrangements for importing bananas into the Community ; be applied to each operator's reference quantity to deter ­ mine the quantity allocated for of 1 994 ; Whereas the notifications made by the Member States pursuant to Article 5 (3) of Regulation (EEC) No 1442/93 concerning the total reference quantities allocated to the operators registered with them and the total quantities of bananas marketed in respect of each activity by those operators reveal that the same quantities in respect of the same activity have been counted twice for different opera ­ tors in several Member States ; whereas checks made with the competent authorities in several Member States have corroborated these findings and enabled a relatively precise assessment to be made of the quantities involved in this duplication which arises from an incorrect applica ­ tion of the criteria for determining the activities giving right to an allocation from the tariff quota ; Whereas use of the abovementioned figures as notified by certain Member States would lead, in view of the quanti ­ ties counted twice, to the determination, pursuant to Article 6 of Regulation (EEC) No 1442/93, of an excessi ­ vely high single reduction coefficient to the disadvantage of the category of operators referred to in Article 19 ( 1 ) (a) of Regulation (EEC) No 404/93 ; whereas to prevent a serious distortion in the way operators are dealt with resulting in a disadvantage to certain operators which would be very difficult to rectify and a disturbance of the tariff quota arrangements, the reduction coefficient should be determined on the basis of the notifications from the Member States after the quantities counted twice have been estimated by the Commission and the figures corrected accordingly ; Whereas the Management Committee for Bananas has not given an opinion within the time limit set down by its President, Whereas Articles 18 and 19 of Regulation (EEC) No 404/93 set the volume of the tariff quota for the import of third country and non-traditional ACP bananas, at 1 330 000 tonnes for category A operators and at 600 000 tonnes for category B operators ; Whereas in accordance with Article 5 of Regulation (EEC) No 1442/93, the competent authorities of the Member States should, following appropriate control and verifica ­ tion, determine the reference quantities for category A and B operators for the period 1 990 to 1 992 ; whereas, in accordance with the second subparagraph of Article 1 9 (2) of Regulation (EEC) No 404/93 and Article 5 of Regula ­ tion (EEC) No 1442/93 , the competent authorities should determine the quantity allocated to each operator in the abovementioned categories for 1994 ; HAS ADOPTED THIS REGULATION : Whereas the figure for the total of the reference quantities calculated in this way amounts to 2 625 259 tonnes for all category A operators and to 1 394 645 tonnes for all cate ­ gory B operators ; whereas, in consequence, it is necessary to apply Article 6 of Regulation (EEC) No 1442/93 in order to comply with the volume of the tariff quota opened 1994 and to set, for each of the abovementioned categories of operators, uniform reduction coefficients to Article 1 (') OJ No L 47, 25 . 2. 1993, p . 1 . 0 OJ No L 142, 12. 6. 1993, p . 6. (3) OJ No L 270, 30. 10 . 1993, p . 71 . In the context of the tariff quota laid down in Articles 18 and 1 9 of Regulation (EEC) No 404/93, the quantity alio ­ 20 . 11 . 93 Official Journal of the European Communities No L 285/29 cated to each operator of categories A and B for the period 1 January to 31 December 1994, is determined by applying the following reduction coefficients to the operator's reference quantity, determined in accordance with Article 5 of Regulation (EEC) No 1442/93 :  for each category A operator : 0,506617  for each category B operator : 0,430217 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The amendment provisions of this Regulation shall apply without prejudice to subsequent amendment, following amendment of the communications by the Member States. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1993 . For the Commission Rene STEICHEN Member of the Commission